     Case 2:19-cv-01171-MCE-DMC Document 26 Filed 08/24/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LINDA ROMAINE,                                      No. 2:19-cv-01171-MCE-DMC
12                        Plaintiff,
13            v.                                          ORDER
14    Town of Fort Jones,
15                        Defendant.
16

17           Plaintiff’s unopposed Motion to Amend the Complaint (ECF No. 23) is GRANTED. Not

18   later than fifteen (15) days following the date this Order is electronically filed, Plaintiff shall file

19   her First Amended Complaint on the docket. Failure to timely comply with this Order will result

20   in this action proceeding on the original Complaint.

21           IT IS SO ORDERED.

22   Dated: August 21, 2020

23

24

25

26

27

28
                                                          1
